10541041910
00
Court of Appeals for the
                      First District of Texas at Houston
                                       


                                     ORDER


Cause No.	01-12-00607-CV; In re Terri Cox Ferguson
On Appeal from the 133rd District Court of Harris County, Texas
Trial Court Cause No. 2011-72784

	Relator, Terri Cox Ferguson, has filed a petition for writ of mandamus.  The Court requests a response to relator's petition from real parties in interest, Mario Bernal and Maria V. Rodriguez.  Tex. R. App. P. 52.4.  Any response, or, in the alternative, a letter indicating that real parties in interest desire to waive their right to respond, is due to be filed in this Court by July 19, 2012.

	It is so ORDERED.
			


Judges signature: _______________________________________________________________
      Acting individually       Acting for the Court





Date:     7-5-12  



Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for motion to extend time to file a brief.  See Tex. R. App. P. 10.3(a).
Note:	Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion for rehearing.  Tex. R. App. P. 10.4(a).